Walton, J.
The plaintiff contracted with the city of Belfast, to support its paupers three 3’ears for nine thousands dollars. Of this sum he has received only $8,362.63. And this action is to . recover the balance. Ilis right to recover depends upon whether, by the terms of his contract, he was liable for the support of Lewis R. Dodge, George A. Sleeper and Edward H. Hilton, in the Insane Hospital.
*319To make the plaintiff' liable for their support, we think it should be made to appear that these persons were paupers, and that they were legally committed to the Insane Hospital as paupers. Fairly interpreted, we think the plaintiff’s contract makes him liable for the support of paupers only. The vote of the city council was to authorize the mayor to contract with the plaintiff for the support of the city paupers only, and it is difficult to believe that he or the plaintiff had in view any other class of persons.
This brings us to the question, whether the three persons named were paupers, and whether they were legally committed to the Hospital as such. A careful examination of the evidence fails to satisfy us of either of these facts. The evidence fails to show when, or by what authority, or under what circumstances, the persons named were sent to the Hospital, or that they were ever adjudged to he paupers.
Under these circumstances, we think the city was not justified in withholding from the plaintiff* any portion of his compensation.

Judgment for plaintifffor ‡637.37, and interest from the date of his 'writ.

Peters, C. J., Danforth, Librey, Emery and Haskell, JJ., concurred.